DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  the first instance of the phrase “the clip channel” should be changed to --a clip channel--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13, 16, 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2015/0211589 to Mallmann.
Re: claims 1, 5-9, 12, 13, 16, 17, 19, and 21.  Mallmann shows in figures 1 and 12 a brake clip comprising:


Figure 12 of Mallmann
[AltContent: textbox (Inner axial tab)]
[AltContent: textbox (Radial retainer)][AltContent: arrow][AltContent: textbox (Side tab)]
[AltContent: textbox (Two interpretations of distal end with rounded portion )][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (Rounded connector at rotor side edge)][AltContent: textbox (Guide anchor top)][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flat portion)][AltContent: textbox (Stop tab)][AltContent: arrow][AltContent: textbox (Pad tensioner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Clip base)][AltContent: arrow][AltContent: textbox (Channel side tab)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front tab)][AltContent: arrow][AltContent: textbox (Guide anchor top)][AltContent: arrow][AltContent: textbox (Return spring)]
    PNG
    media_image1.png
    351
    324
    media_image1.png
    Greyscale



a U-shaped body shown in the area of arrow 15, a clip channel shown in the area of arrow 13, and a return spring, as labeled, wherein the U-shaped body comprises: a guide anchor top as labeled, a side tab as labeled, a front tab 18, a channel side tab as labeled, and the side tab, a front tab as labeled, channel side tab as labeled extend from respective edges of the guide anchor top forming a pocket or the concave portion of the U-shaped body, the clip channel defined by a clip base as labeled comprising a 
the return spring comprises a flat portion, as labeled, facing the clip base comprising the stop tab, and a rounded connector, as labeled, connecting the flat portion of the return spring and the clip base comprising the stop tab, wherein the rounded connector of the return spring, the stop tab, the clip base, and the flat portion of the return spring are arranged in a U-shaped line.  With regards to claim 8, the stop tab extends in an upward direction or normal direction from the clip base as shown in     figure 12. With regards to claim 17, the brake pad carrier is element 10 shown in figure 1 and also shows  a first channel and a first guide or the portion that receives the clip 
Re: claim 2.  Mallmann shows in figures 1 and 12 and describes in paragraph [0002] the limitation wherein the distal end of the return spring extends over the clip channel to contact a brake pad backing plate that extends into the clip channel.
Re: claim 3.  Mallmann shows in figures 1 and 12 the limitation wherein the front tab as labeled comprises an outer axial retainer or the protruded portion into the pocket area configured to resist removal of the U-shaped body from the guide after the guide is received into the pocket.
Re: claim 4.  Mallmann shows in figures 1 and 12 the limitation wherein the side tab as labeled comprises a radial retainer as labeled configured to resist removal of the U shaped body from the guide after the guide is received into the pocket.
	Re: claim 11.  Mallmann shows in figure 12 the limitation wherein the return spring, as labeled, comprises a flat spring and a distal end, as labeled, spaced apart from the rotor side edge, the distal end having a rounded end as shown.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallmann in view of US Patent Application 2011/0168503 to Chelaidite.
Mallmann shows in figure 1 and describes in paragraph [0002] at least one clip and at least one brake pad or lining and a backing plate or lining support and describes that the arrangement is simply not shown on the opposite side.  
Chelaidite explicitly teaches in figure 1 the second, third, and fourth brake clips, the first and second brake abutment positions, the second, third, and fourth channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake system of Mallmann to have included the claimed structure, in view of the teachings of Chelaidite, in order to provide a means of more effectively guiding the brake pads at multiple points within the carrier to help promote smooth braking action and to help reduce pad wear. 
[AltContent: textbox (3rd and 4th  brake clip in respective channel and guide)][AltContent: textbox (1st and 2nd brake clip in respective channel and guide)][AltContent: textbox (2nd arm with 1st and 2nd abutment positions)][AltContent: arrow][AltContent: textbox (1st arm with 1st and 2nd abutment positions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    383
    520
    media_image2.png
    Greyscale

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallmann in view of US Patent Application 2016/0053837 to Boyle et al.
Boyle et al. teach in figures 5 and 8 the limitation wherein the flat portion shown in the area of 67 of the return spring extends substantially parallel with the clip channel  from the rounded portion of the return spring shown in figure 8 to the right of element number 67 and below element number 65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the flat portion of the return spring of Mallmann to have been substantially parallel with the clip channel, in view of the teachings of Boyle et al., in order to facilitate manufacturing and/or to provide a way of increasing the return force of the spring acting on the brake pad to ensure separation from the rotor upon brake deactuation to help prevent brake pad or rotor wear.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein the front tab extends from the guide anchor top to at least partially close one end of the clip channel at the outer edge as recited in claim 14 and the inner axial tab extending from the guide anchor top to at least partially close an end of the clip channel at the rotor side as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As best understood, the invention appears to show the front tab extending from the guide anchor top to at least partially close one end of the pocket.  A similar issue exists with respect to the inner axial tab.  The clip 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the current combination of references applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
March 25, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657